Citation Nr: 0317598	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-103 13	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia (WV), that denied the veteran's 
claim for a disability rating in excess of 30 percent for 
PTSD.  The veteran has perfected a timely appeal.

It is noted that a videoconference Board hearing was held 
before the undersigned Veterans Law Judge in April 2003.


REMAND

The veteran and his representative contend, in substance, 
that the veteran's PTSD is more disabling that currently 
evaluated.

At the veteran's videoconference Board hearing, his service 
representative identified additional post-service VA 
treatment records for the period from September 2001 to the 
present that may be available at the VA Medical Center in 
Huntington, West Virginia, and at the Vet Center in 
Huntington, West Virginia.  The veteran also testified at his 
Board hearing that he was receiving disability benefit 
payments from the Social Security Administration based on 
"mental illness and body deterioration."  As such, on 
remand, the RO should make efforts to obtain these records 
and associate them with the veteran's claim.

In view of the above, this matter is REMANDED for the 
following actions:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for a disability 
rating in excess of 30 percent for PTSD.  
The letter should also specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Contact the Social Security 
Administration (SSA) and request all 
records relating to the veteran's 
application for disability benefits on or 
about 1994 or 1995.  The RO should 
request a copy of the veteran's SSA 
disability award decision and any records 
relied upon by the SSA in reaching this 
decision.

3.  Contact the veteran and his service 
representative and ask them to identify, 
by name, address, and approximate 
(beginning and ending) date(s), any VA 
and non-VA health care providers who have 
treated the veteran for PTSD during the 
period from December 1999 to the present.  
Obtain records from each health care 
provider that the appellant and/or his 
service representative identifies, to 
specifically include obtaining records 
from the VA Medical Center, Huntington, 
WV, for the period from September 2001 to 
the present, and obtaining records from 
the Huntington, WV, Veterans' Center, for 
the period from February 2001 to the 
present.  Ask the appellant and his 
service representative to submit any 
medical evidence that they have in their 
possession, or may be able to obtain, 
which demonstrates that the veteran's 
PTSD has increased in severity.  

4.  After associating with the veteran's 
claims file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examination: a 
psychiatric examination to determine the 
severity of the veteran's PTSD.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
specifically include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  
Based on a review of the claims file, and 
based on the results of the VA 
psychiatric examination, the examiner(s) 
should be asked to address the following 
questions: 

(a).  Does the veteran suffer from 
such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
(more than once a week); difficulty 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships, which result 
in occupational and social 
impairment with reduced reliability 
and productivity?

(b).  Does the veteran suffer from 
such symptoms as: suicidal ideation; 
obsessional rituals with interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately, and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or 
work-like settings); inability to 
establish and maintain effective 
relationships, which result in 
occupational and social impairment 
with deficiencies in most areas such 
as work, school, family 
relationships, judgment, thinking, 
or mood?

(c).  Does the veteran suffer from 
such symptoms as gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting himself or others; 
intermittent ability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of his close relatives, his own 
occupation, or his own name, which 
result in total occupational and 
social impairment?

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), review the veteran's claim for a 
disability rating in excess of 30 percent 
for PTSD.

6.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on this 
claim, to include all pertinent evidence 
received since the September 2002 
supplemental statement of the case, and 
the applicable law and regulations 
governing entitlement to a disability 
rating in excess of 30 percent for PTSD.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


